United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 02-1666
                                    ___________

Alton S. Edwards,                   *
                                    *
                 Appellant,         * Appeal from the United States
                                    * District Court for the District
     v.                             * of Minnesota.
                                    *
Longview Fibre Co.; Local #970      *      [UNPUBLISHED]
Teamster Union,                     *
                                    *
                 Appellees.         *
                               ___________

                              Submitted: May 2, 2002

                                   Filed: May 16, 2002
                                    ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

      After Longview Fibre Company terminated Alton S. Edwards’s employment,
Edwards filed a complaint in federal district court in April 2000 alleging illegal race
and age discrimination. In January 2002, the district court dismissed Edwards’s case
because of Edwards’s failure to comply with court orders and observe relevant
procedural rules of the court. Edwards appeals the district court’s dismissal of his
case with prejudice and denial of his request to proceed in forma pauperis on appeal.
       Edwards is proceeding pro se. Although we construe Edwards’s arguments
liberally, we cannot find in Edwards’s documents any evidence which would
contradict the magistrate judge’s findings. Edwards refused to provide the required
pre-discovery disclosures, respond to Longview Fibre’s discovery requests, pay the
sanction the court imposed or offer evidence to show he cannot pay the sanction, and
produce factual support for his claims. Based on these facts, we affirm the district
court’s decision to dismiss Edwards’s case with prejudice. Further, we grant
Edwards’s request for in forma pauperis status on appeal.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-